                                                                                       FILED
                                                                              2018 Oct-24 PM 01:28
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

BINIAM ASGHEDOM,          )
                          )
        Petitioner,       )
                          )
    vs.                   )                       2:17-cv-8027-LSC
                          )                       (2:12-cr-00501-LSC-TMP)
UNITED STATES OF AMERICA, )
                          )
        Respondent.       )

                       MEMORANDUM OF OPINION

      This Court has for consideration Petitioner Biniam Asghedom’s

(“Asghedom’s”) motion to vacate, set aside, or correct his sentence pursuant to

28 U.S.C. § 2255. The United States has responded in opposition to the motion.

For the following reasons, the motion is due to be denied as without merit, and no

evidentiary hearing is warranted.

I.    Background

      For some period of time prior to October 2010, Drug Enforcement

Administration (“DEA”) agents had been investigating the drug trafficking

activities of individuals associated with a residence at 108 Page Avenue in

Birmingham, Alabama. Part of the investigation had focused on Asghedom, from


                                        1
whom agents had made two undercover purchases of cocaine. On each occasion on

which undercover buys were made, Asghedom was driving a black GMC pickup

truck registered to Sharia Harris. On other occasions when agents had him under

surveillance, Asghedom was always driving the same truck. In late October or early

November 2010, agents attached a self-contained, battery powered GPS tracking

device to the undercarriage of the truck.

      On December 1, 2010, DEA agents were conducting physical surveillance of

Asghedom and located him in the area of 108 Page Avenue, driving the black GMC

pickup truck. Later that evening, while continuing to conduct surveillance, a

detective with the Birmingham Police Department saw Asghedom fail to signal a

lane change. Accordingly, Asghedom was pulled over for the traffic violation.

During the stop, Asghedom was asked for consent to search the vehicle, which he

gave. Under the beverage holder in the center console of the vehicle, officers

recovered a large clear plastic bag containing several smaller clear plastic bags each

holding what was later determined through testing to be cocaine hydrochloride

with a net weight of 495.9 grams. Underneath the plastic bags, officers also found

an amount of cash totaling $14,650. Asghedom was arrested. Two fingerprints that

matched Asghedom were later lifted from one of the plastic bags.




                                            2
       On November 27, 2012, Asghedom was charged in a one-count indictment

with possession with the intent to distribute cocaine. Asghedom retained Rita

Briles, and later Steven D. Eversole and Adam Bollaert of the Eversole Law Firm,

as his counsel. Ms. Briles filed two motions to suppress evidence on Asghedom’s

behalf, which were each denied after evidentiary hearings were held. Trial

commenced on March 3, 2014. The following day, the jury returned a verdict of

guilty on the one-count indictment in which Asghedom was charged. After trial,

Mr. Eversole and Mr. Bollaert each sought and were permitted to withdraw as

counsel. This Court sentenced Asghedom to a term of imprisonment of 120

months. Judgment was entered on August 1, 2014. Ms. Briles then sought and was

permitted to withdraw as counsel.

       Through different retained counsel, Asghedom appealed his conviction and

sentence. On March 29, 2016, the Eleventh Circuit decided Asghedom’s appeal,

affirming his conviction and sentence. The mandate was issued on April 27, 2016.

On July 26, 2016, Asghedom filed a notice of writ of certiorari with the Supreme

Court. On October 3, 2016, the Supreme Court denied Asghedom’s writ of

certiorari.

       On June 13, 2017, Asghedom signed the present § 2255 motion, which was

filed into the record on June 19, 2017. On October 17, 2017, the Court issued an


                                       3
order to show cause to the United States. On October 20, 2017, the United States

filed a motion for a more definite statement regarding Asghedom’s § 2255 motion.

The Court granted the United States’s motion, directing Asghedom to provide a

more definite statement of his claims for relief. Asghedom filed his supplement to

his § 2255 motion on November 28, 2017. The United States then responded in

opposition to the motion.

II.   Discussion

      In litigation stemming from a § 2255 motion, “‘[a] hearing is not required on

patently frivolous claims or those which are based upon unsupported

generalizations. Nor is a hearing required where the . . . [movant’s] allegations are

affirmatively contradicted by the record.’” Holmes v. United States, 876 F.2d 1545,

1553 (11th Cir. 1989) (quoting Guerra v. United States, 588 F.2d 519, 520-21 (5th

Cir. 1979)). However, it is appropriate for the Court to conduct an evidentiary

hearing if, “‘accept[ing] all of the . . . [movant’s] alleged facts as true,’” the

movant has “‘allege[d] facts which, if proven, would entitle him to relief.’” Diaz v.

United States, 930 F.2d 832, 834 (11th Cir. 1991) (internal citations omitted).

      Asghedom raises five claims, each alleging ineffective assistance of counsel

by one of his trial attorneys, Ms. Briles: 1) she was ineffective for failing to call

witnesses at trial and failing to hire a fingerprint expert; 2) she was ineffective for


                                          4
failing to allow Asghedom to testify on his own behalf at trial; (3) she was

ineffective for asking questions during cross-examination that opened the door to

evidence of Asghedom’s involvement in a larger criminal enterprise; (4) she was

ineffective for failing to object to the Court’s treatment of a juror question; and (5)

she was ineffective for failing to examine material evidence prior to trial, namely

the plastic bag containing the cocaine on which Asghedom’s latent fingerprints

were discovered. Asghedom is clear that his allegations of ineffective assistance of

counsel are directed solely at Ms. Briles, and not at any of the other attorneys he

hired.

         Claims of ineffective assistance of counsel may be raised for the first time in

a § 2255 motion and are therefore not subject to procedural bar. Massaro v. United

States, 538 U.S. 500, 504 (2003). Post-conviction relief will not be granted on a

claim of ineffective assistance of trial counsel unless the petitioner can show not

only that counsel’s performance was deficient but also that such deficient

performance prejudiced his defense. Strickland v. Washington, 466 U.S. 668, 687

(1984). More specifically, the petitioner must show that: (1) his counsel’s

representation fell below an objective standard of reasonableness; and (2) there is a

reasonable probability that, but for his counsel’s unprofessional errors, the result of

the proceeding would have been different. Id. at 687-88.


                                            5
      In applying this framework, the Court should be “highly deferential” in

evaluating counsel’s performance and must bear in mind that “a fair assessment of

attorney performance requires that every effort be made to eliminate the distorting

effects of hindsight, to reconstruct the circumstances of counsel’s challenged

performance, and to evaluate the conduct from counsel’s perspective at the time.”

Id. at 689. The Court must also indulge a strong presumption that counsel’s

performance falls within the “wide range of reasonable professional assistance.”

Id.; see Bell v. Cone, 535 U.S. 685, 702 (2002) (holding that “tactical decisions

about which competent lawyers might disagree” do not qualify as objectively

unreasonable). A petitioner who seeks to overcome this presumption does not carry

his burden by offering bare accusations and complaints, but rather “must identify

the acts or omissions of counsel that are alleged not to have been the result of

reasonable professional judgment.” Strickland, 466 U.S. at 690.

      Where a petitioner fails to show that his counsel’s performance fell below an

objective standard of reasonableness, the court need not address the issue of

prejudice. See Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000). Where the

court does consider this prong, the petitioner must show that counsel’s errors were

prejudicial and deprived the defendant of a “fair trial, a trial whose result is

reliable.” Strickland, 466 U.S. at 687. This burden is met by establishing by a


                                         6
reasonable probability that the outcome of the proceeding would have been

different but for counsel’s errors. Williams v. Threatt, 529 U.S. 362, 391-93 (2000);

Strickland, 466 U.S. at 692.

       A.     Alleged failure to call defense witnesses or hire a fingerprint
              expert

       Asghedom’s first claim, that his trial counsel was ineffective for failing to call

any witnesses on his behalf or hire a fingerprint expert to refute the United States’s

fingerprint expert’s testimony, fails for several reasons.

       First, Asghedom has failed to identify with specificity any witnesses who

should have been called but were not, aside from stating generally that family

members and friends could have testified as to his good character and “legitimate

activities.” His mere allegation that his counsel should have called witnesses is

insufficient to sustain his burden of demonstrating that his counsel was ineffective

in a § 2255 proceeding. See Beeman v. United States, 871 F.3d 1215, 1222 (11th Cir.

2017) (noting that petitioners bear the burden of proof under § 2255).

       Second, to the extent that Ms. Briles, an experienced trial attorney, was

involved in any decision regarding whether or not to call a witness, 1 her decisions in



1
       Ms. Briles explained in her sworn affidavit that the United States submitted in this
proceeding that after Asghedom indicated that there was a witness to the traffic stop conducted
on December 1, 2010, she travelled to the location several times on her own and several times
with Asghedom’s fiancée, that they both knocked on several doors asking residents in the area if

                                               7
that regard will be given deference because the decision to call a witness, including

an expert witness, is the “epitome of a strategic decision.” Waters v. Thomas, 46

F.3d 1506, 1512 (11th Cir. 1995). Indeed, calling any witness on behalf of Asghedom

would have opened that witness up to being cross-examined by the United States,

which could have brought forth inculpatory evidence. The Supreme Court and the

Eleventh Circuit have found that strategic choices made by counsel are “virtually

unchallengeable.” Strickland, 466 U.S. at 690; Provenzano v. Singletary, 148 F.3d

1327, 1332 (11th Cir. 1998).

       These same principles are true with regard to the alleged failure to hire a

fingerprint expert. Assuming Ms. Briles had some involvement in decisions

concerning a fingerprint expert, 2 Asghedom has failed to establish what

information such an expert would have uncovered and how he or she would have

contradicted the testimony of the United States’s fingerprint expert. Asghedom

must ground his constitutional claims on facts and not pure speculation. See

Beeman, 871 F.3d at 1222.

they had recalled the incident, but that they were unable to find any potential witnesses or obtain
any discovery. (Doc. 8-1 at 2-3.)
2
         Ms. Briles explained in her sworn affidavit that Asghedom’s family had hired a latent
fingerprint expert from Indiana, Robert J. Kerchusky, but that Asghedom’s other counsel, Adam
Bollaert of the Eversole Law Firm, handled all dealings with Kerchusky. (Doc. 8-1 at 3.) She
explained that Mr. Bollaert “handled all testimony concerning fingerprint evidence as well as any
decisions regarding whether Mr. Kerchusky would testify.” See id. Indeed, as evidenced from the
trial transcript, Mr. Bollaert handled all testimony concerning fingerprint evidence. As noted,
Asghedom does not complain of Mr. Bollaert’s representation of him.

                                                8
      In any event, a decision not to hire an expert is a strategic decision not

generally subject to review in habeas proceedings. See, e.g., Lovett v. State of Fla.,

627 F.2d 706, 709 (5th Cir. 1980). As explained by the Eleventh Circuit in a § 2255

proceeding where the petitioner challenged the scope of his attorneys’

investigation and the reasonableness of their strategic choices:

      Strickland makes plain that a reviewing court’s objective “is not to
      grade counsel’s performance.” 466 U.S. at 697, 104 S. Ct. at 2069.
      We do not measure counsel against what we imagine some
      hypothetical “best” lawyer would do, in part to avoid “the distorting
      effects of hindsight” and in part to avoid judicial interference with
      “the constitutionally protected independence of counsel,” lest we
      “restrict the wide latitude counsel must have in making tactical
      decisions.” Id. at 689, 104 S. Ct. at 2065. We instead “reconstruct the
      circumstances of counsel’s challenged conduct” and “evaluate the
      conduct from counsel’s perspective at the time.” Id.

             Underpinning Strickland, then, is the assumption that “[t]here
      are countless ways to provide effective assistance in any given case.
      Even the best criminal defense attorneys would not defend a particular
      client in the same way.” Id. at 689–90, 104 S. Ct. at 2065–66.
      Crucially, Strickland permits attorneys to choose between viable
      avenues of defense, and attorneys are not ineffective for making a
      reasonable choice to take one avenue to the exclusion of another, or
      for selecting a reasonable course without considering some other,
      equally reasonable course. “If a defense lawyer pursued course A, it is
      immaterial that some other reasonable courses of defense (that the
      lawyer did not think of at all) existed and that the lawyer’s pursuit of
      course A was not a deliberate choice between course A, course B, and
      so on. The lawyer’s strategy was course A. And, our inquiry is limited
      to whether that strategy, that is, course A, might have been a
      reasonable one.” Chandler v. United States, 218 F.3d 1305, 1315 at n.
      16 (11th Cir. 2000).


                                          9
LeCroy v. United States, 739 F.3d 1297, 1313 (11th Cir. 2014).

       Here, Ms. Stacy Loggins, a senior fingerprint analyst with the DEA, testified

on behalf of the United States at trial that three latent prints were found on the

plastic bag found in the vehicle Asghedom was driving when he was arrested and

that only two of those prints were suitable for comparison, both of which matched

Asghedom. (Trial transcript, criminal doc. 75 at 126-27.) On cross-examination,

Asghedom’s other counsel, Mr. Bollaert, asked Ms. Loggins if there were other

latent prints and or partial prints that were not suitable for identification, and she

admitted that there were. (Id. at 137.) Mr. Bollaert also established that because

they were not suitable for comparison, Ms. Loggins could not testify who they

belonged to. (Id.) Thus, through cross-examination, Mr. Bollaert elicited evidence

that prints belonging to another person could have been on the exhibit. It very well

may have been defense counsel’s strategy to poke holes in the United States’s

fingerprint expert’s testimony through cross-examination rather than to engage in a

“battle of the experts,” leaving the jury with conflicting opinions. See LeCroy, 739

F.3d at 1308. This Court’s only task is to determine if that strategy was reasonable,

see id. at 1313, and here, there is no doubt that it was.

      For the foregoing reasons, Asghedom is not due to relief on his first claim of

ineffective assistance of counsel.


                                            10
       B.       Alleged failure to allow Asghedom to testify in his own defense

       Asghedom’s second claim, which is that his trial counsel was ineffective

because she did not permit him to testify on his own behalf or inform him of his

right to testify, fails because it is contradicted by this Court’s questioning of him.

Indeed, this Court engaged in the following colloquy directly with Asghedom

during trial:

       THE COURT:                 ALL RIGHT. MR. ASGHEDOM, I WANT
                                  TO DISCUSS AN ISSUE WITH YOU
                                  THIS MORNING, AND, THAT IS,
                                  YOUR RIGHT TO TESTIFY. WHAT
                                  COUNTRY ARE YOU FROM?

       THE DEFENDANT:             I WAS BORN IN ERITREA.

       THE COURT:                 ERITREA?

       THE DEFENDANT:             YES, SIR.

       THE COURT:                 BUT YOU SPEAK PERFECT ENGLISH?

       THE DEFENDANT:             YES.

       THE COURT:                 I WANT TO MAKE SURE I HAVEN’T - -
                                  BECAUSE I HAVEN’T TALKED
                                  DIRECTLY TO YOU, AND I WANT TO
                                  MAKE     SURE     THAT     YOU
                                  UNDERSTAND EVERYTHING.

       THE DEFENDANT:             YES, SIR.

       THE COURT:                 EVERYONE HAS A RIGHT TO
                                  TESTIFY IN THEIR OWN CASE. AND

                                          11
                 THAT RIGHT, WHILE YOU CAN GET
                 ADVICE FROM YOUR LAWYER OR
                 FROM    FRIENDS   OR    FAMILY
                 MEMBERS OR WHOEVER YOU WANT
                 TO ABOUT THAT, IN THE END, THE
                 PERSON   WHO    MAKES    THAT
                 DECISION   IS YOU.   DO    YOU
                 UNDERSTAND WHAT I MEAN?

THE DEFENDANT:   YES, SIR.

THE COURT:       IF YOU TAKE THE WITNESS STAND
                 AND     TESTIFY,    THEN     THE
                 GOVERNMENT HAS A RIGHT TO
                 CROSS EXAMINE YOU AND USE,
                 SOMETIMES DIFFERENT EVIDENCE.
                 AND I THINK THAT’S WHAT YOU
                 ALL WERE LOOKING AT YESTERDAY
                 WAS WHAT POTENTIALLY THE
                 GOVERNMENT COULD USE TO
                 IMPEACH YOU WITH IF YOU DO
                 TESTIFY. I DON’T CARE WHETHER
                 YOU TESTIFY. I AM HAPPY FOR YOU
                 TO TESTIFY. MY JOB IS TO PROTECT
                 YOUR RIGHTS, TO MAKE SURE YOU
                 GET A FAIR TRIAL, AND ALSO TO
                 MAKE SURE THE GOVERNMENT
                 GETS A FAIR TRIAL. MY JOB IS TO
                 STAND IN THE MIDDLE. I DON’T
                 LEAN EITHER WAY. AND, SO, I HAVE
                 HEARD     IT,  I  HAVE     HEARD
                 DEFENDANTS BEFORE COMPLAIN,
                 “IF I HAD JUST KNOWN I COULD
                 TESTIFY, I WOULD HAVE DONE IT,
                 AND I WOULD HAVE SAVED MY CASE
                 AND I WOULD HAVE BEEN FOUND
                 NOT GUILTY.” USUALLY THOSE ARE
                 PREMISED ON AN ALLEGATION

                        12
                 THAT THE LAWYER HAS PUT
                 PRESSURE ON THEM NOT TO
                 TESTIFY. AND I JUST WANT TO
                 MAKE SURE YOU UNDERSTAND
                 THAT IT’S UP TO YOU. DO YOU
                 HEAR ME?

THE DEFENDANT:   YES, SIR.

THE COURT:       AND    SOME     PEOPLE,  SOME
                 DEFENDANTS THINK IT’S A LOT
                 BETTER TO TESTIFY, IT HELPS
                 THEM. SOME PEOPLE THINK THAT
                 IT REALLY HURTS THEM. I DON’T
                 HAVE ANY OPINION ONE WAY OR
                 THE OTHER. DO YOU HAVE ANY
                 QUESTIONS YOU WANT TO ASK ME
                 ABOUT ANYTHING BEFORE YOU
                 DECIDE WHETHER OR NOT YOU ARE
                 GOING TO TESTIFY?

THE DEFENDANT:   NO, SIR.

THE COURT:       HAVE YOU MADE A DECISION AS TO
                 WHETHER OR NOT YOU WANT TO
                 TESTIFY IN YOUR OWN CASE?

THE DEFENDANT:   YES, SIR.

THE COURT:       DO YOU WISH TO TESTIFY IN YOUR
                 OWN CASE?

THE DEFENDANT:   NO, I DON'T.

THE COURT:       OKAY. WELL, I AM GOING TO HONOR
                 THAT REQUEST JUST LIKE I WOULD
                 HONOR YOU TESTIFYING IF THAT’S
                 WHAT YOU WANTED TO DO.

                        13
(Trial transcript, criminal doc. 76 at 6-9.)

       In light of this extensive explanation, there is no doubt that Asghedom

understood his right to testify regardless of anything he now alleges his trial counsel

did or didn’t tell him. 3 The record is abundantly clear that Asghedom understood

his personal right to decide whether or not to take the stand in his own defense, and

he freely elected not to do so. Because Asghedom’s second claim is contradicted by

the record, it fails.

       C.      Asking questions on cross-examination that opened the door to a
               larger investigation

       Asghedom’s third claim is that his trial counsel rendered ineffective

assistance in asking questions on cross-examination of DEA Special Agent Ryan

Knerr that opened the door to evidence that Asghedom was already under

investigation by the DEA at the time of the traffic stop that led to his arrest.

       The background on this claim is as follows. Prior to trial, Ms. Briles filed a

motion in limine seeking to prohibit the United States from introducing evidence of

a GPS vehicle tracker that had been placed on the car Asghedom was driving when

he was arrested. (Criminal doc. 52.) In response, the United States stated that the


3
       In her sworn affidavit on the subject, Ms. Briles confirmed that on two separate occasions
during trial she explained, in detail, his right to testify and that he elected not to do so on his own
accord. (Doc. 8-1 at 3-4.)


                                                  14
issue was moot because it did not intend to offer evidence regarding the tracking

device at trial. (Criminal doc. 55.) At the beginning of trial, the Court directed the

United States to ensure that no evidence of the vehicle tracker be introduced.

(Trial transcript, criminal doc. 75 at 3-4.) Seeking clarification, the United States

inquired as to whether the Court would permit it to introduce evidence generally of

the larger investigation in which Asghedom was a target since it was that

investigation which led to the traffic stop that day. (Id. at 4-5.) The Court denied

the United States’s request, stating, “I have no problem with you saying that he [a

DEA agent] directed somebody, he directed somebody [to stop the vehicle

Asghedom was driving], but there won’t be any discussions to why, period.” (Id. at

8.)

      In cross-examining Agent Knerr, Ms. Briles engaged in the following

dialogue:

      MS. BRILES:         AT SOME POINT, ISN’T IT FAIR TO SAY
                          YOU MADE A DETERMINATION THAT
                          THE VEHICLE WAS NOT REGISTERED TO
                          MR. ASGHEDOM. HE WAS NOT THE
                          OWNER OF THAT CAR; ISN’T THAT
                          CORRECT?

      WITNESS:            YES. IT WAS NOT REGISTERED IN HIS
                          NAME, CORRECT.




                                          15
      MS. BRILES:          THAT’S CORRECT, RIGHT? AND YOU
                           FOUND THAT OUT EITHER THEN OR AT
                           SOME POINT, CORRECT?

      WITNESS:             IT WAS LATER ON.

      MS. BRILES:          DID   YOU,   AS   PART  OF  YOUR
                           INVESTIGATION, MAKE ANY INQUIRIES
                           AS TO WHO WAS THE OWNER AND DID
                           YOU SPEAK TO THE OWNER?

      WITNESS:             I DID NOT.

      MS. BRILES:          YOU DIDN’T THINK THAT WOULD BE
                           IMPORTANT?

      WITNESS:             I KNEW WHO THE OWNER WAS. I KNEW
                           OF HIM.

      MS. BRILES:          I AM NOT ASKING YOU KNEW WHO THE
                           OWNER WAS, I’M ASKING IF YOU
                           THOUGHT IT WAS IMPORTANT AS PART
                           OF YOUR INVESTIGATION.

      WITNESS:             NO.

(Trial transcript, doc. 75 at 91-92.)

      In light of this questioning, the United States then asked the Court to

reconsider its ruling prohibiting inquiry into any evidence of the larger DEA

investigation into Asghedom, arguing that the defense had opened the door by

cross-examining Agent Knerr about why he had not followed up with the registered

owner of the vehicle. The following exchange occurred:


                                        16
      UNITED STATES:                 JUDGE, MY CONCERN, JUDGE, IS
                                     WHAT HAPPENED -- MY CONCERN IS
                                     THAT THE CAR NOT BEING
                                     REGISTERED TO HIM HAS OPENED
                                     THE DOOR TO THE FACT THEY CAN
                                     LOOK AT SURVEILLANCE OF THIS
                                     VEHICLE, AT LEAST, AND HE WAS IN
                                     THEIR CAR.

      COURT:                         IT’S OPENED THE DOOR FOR THAT.
                                     TO ANSWER YOUR QUESTION, IT
                                     HAS OPENED THE DOOR SO YOU
                                     CAN GET INTO THAT.

(Trial transcript, doc. 75 at 94.)

      On redirect of Agent Knerr, then, the United States introduced evidence

about the investigation leading up to the traffic stop as follows:

      UNITED STATES:                 THIS   CASE    INVOLVING   MR.
                                     ASGHEDOM, THIS WAS PART OF A
                                     LARGER INVESTIGATION, CORRECT?

      WITNESS:                       IT WAS.

      UNITED STATES:                 DID YOU CONDUCT SURVEILLANCE
                                     OF MR. ASGHEDOM DURING THE
                                     LARGER INVESTIGATION?

      WITNESS:                       I DID.

      UNITED STATES:                 ABOUT HOW MANY TIMES -- WELL,
                                     ABOUT LONG A PERIOD OF TIME DID
                                     YOU CONDUCT SURVEILLANCE OF
                                     MR. ASGHEDOM?



                                              17
WITNESS:         PROBABLY JUNE OR JULY OF 2010 UP
                 TO THE TRAFFIC STOP.

UNITED STATES:   HOW MANY TIMES DID YOU
                 PERSONALLY SEE MR. ASGHEDOM IN
                 THAT SAME VEHICLE, THAT BLACK
                 GMC SIERRA?

WITNESS:         FIFTEEN, TWENTY TIMES.

UNITED STATES:   HAD YOU EVER SEEN ANYONE ELSE
                 IN THAT CAR?

WITNESS:         NO.

UNITED STATES:   AND  YOU   SAID  YOU   WERE
                 WATCHING IT FOR ABOUT THREE
                 MONTHS?

WITNESS:         YES.

UNITED STATES:   WHO     WAS    THE       VEHICLE
                 REGISTERED TO?

WITNESS:         AN ALECIA HARRIS.

UNITED STATES:   AT WHAT ADDRESS?

WITNESS:         108 PAGE.

UNITED STATES:   AND MS. BRILES ASKED YOU, YOU
                 NEVER WENT TO INTERVIEW
                 ALECIA HARRIS; IS THAT RIGHT?

WITNESS:         I DID NOT.

UNITED STATES:   WHY NOT?


                        18
      WITNESS:                    BECAUSE SHE IS A RELATIVE OF A
                                  SUBJECT   IN    ONE   OF   MY
                                  INVESTIGATIONS.

      UNITED STATES:              NOW, YOU HAVE INVESTIGATED A
                                  LOT OF DRUG CASES, CORRECT?

      WITNESS:                    YES.

      UNITED STATES:              HAVE YOU EVER SEEN A DRUG
                                  TRAFFICKER DRIVING A VEHICLE
                                  THAT   WAS    REGISTERED  TO
                                  SOMEONE ELSE?

      WITNESS:                    ALL THE TIME.

      UNITED STATES:              WHY WOULD THEY DO THAT?

      WITNESS:                    PROTECTS THEIR IDENTITY A BIT.
                                  THEY DON'T WANT ANYBODY TO
                                  KNOW WHAT THEY ARE DOING.

      UNITED STATES:              WHAT ABOUT ASSET FORFEITURE,
                                  HOW DOES THAT FACTOR IN?

      WITNESS:                    IT MAKES IT MORE DIFFICULT FOR
                                  US TO SEIZE A VEHICLE.

      UNITED STATES:              AND WHY IS THAT?

      WITNESS:                    BECAUSE IT'S NOT HIS VEHICLE. IT’S
                                  NOT IN HIS NAME SO WE HAVE TO
                                  CONTACT WHOEVER THE OWNER
                                  WAS, WHO IT WAS REGISTERED TO,
                                  AND THEY, THEY JUST – IT’S
                                  HARDER FOR US TO SEIZE IT.

(Trial transcript, doc. 75 at 99-101.)

                                         19
      Asghedom’s claim that Ms. Briles rendered constitutionally ineffective

assistance fails because he cannot overcome the strong presumption that her

decision to cross-examine Agent Knerr in the way she did was sound trial strategy.

See Chateloin v. Singletary, 89 F.3d 749, 752 (11th Cir. 1996) (there is a strong

presumption that counsel’s actions constitute sound trial strategy). Indeed, by

planting some doubt in the minds of the jurors as to her client’s connection to the

car, Ms. Briles might well have created a reasonable doubt as to whether Asghedom

knew that the drugs found in the console were there. She was also presumably

attempting to show the jurors that the arresting officer was not doing his job

properly in not attempting to find the rightful owner of the vehicle that Asghedom

was driving that day. See Gordon v. United States, 518 F.3d 1291, 1302 (11th Cir.

2008) (“When we can conceive of a reasonable motivation for counsel’s actions,

we will deny a claim of ineffective assistance without an evidentiary hearing.”). In

light of the Court’s emphatic directive that the United States’s witnesses not

comment in any way on why they encountered Asghedom that day, and in an effort

to insert reasonable doubt, it was reasonable for Ms. Briles to have believed that

this line of questioning was worth the risk of the United States pointing out that she

had opened the door to evidence of the larger investigation. Keeping in mind the

following admonition from the Eleventh Circuit,

                                          20
      [t]he test [for establishing constitutionally deficient performance] has
      nothing to do with what the best lawyers would have done. Nor is the
      test even what most good lawyers would have done. We ask only
      whether some reasonable lawyer at the trial could have acted, in the
      circumstances, as defense counsel acted at trial. . . . [The Court is] not
      interested in grading lawyers’ performances; [it is] interested in
      whether the adversarial process at trial, in fact, worked adequately[,]

White v. Singletary, 972 F.2d 1218, 1220-21 (11th Cir. 2012), the Court finds that

Asghedom’s fourth ineffective assistance of counsel claim fails.

      D.     Failure to object to Court’s refusal to answer juror question after
             close of evidence

      Asghedom next argues that his trial counsel was ineffective for failing to

object to the Court’s decision not to reopen the evidentiary phase of the trial based

upon questions asked by the jury during deliberations. By way of background, the

trial transcript reveals the following exchange between the Court and the parties:

      THE COURT:          ALL RIGHT. I HAVE WHAT I HAVE HAD
                          MARKED AS COURT’S EXHIBIT ONE
                          WHICH IS A NOTE FROM THE JURY. THE
                          QUESTIONS ON THE NOTE SAY THIS:
                          “WHAT      IS   THE    DEFENDANT’S
                          OCCUPATION?” AND, SECOND, “IS THERE
                          ANY    RELATIONSHIP    WITH     THE
                          DEFENDANT AND THE OWNER OF THE
                          TRUCK?”    SIGNED   BY  [REDACTED],
                          FOREPERSON. I INTEND TO TELL THEM
                          THAT THEY HAVE ALL THE EVIDENCE
                          THAT THEY ARE GOING TO GET. THAT
                          THERE IS, WE DON’T SUPPLEMENT THE
                          RECORD AFTER IT GOES TO THE JURY.
                          DOES ANYBODY HAVE ANY BETTER IDEA

                                          21
                           OR WISH FOR ME TO SAY SOMETHING
                           DIFFERENT?

      MR. DIMLER:          NO, YOUR HONOR.

      MS. BRILES:          NO, SIR.

(Trial transcript, criminal doc. 76 at 66.)

      Asghedom’s claim that defense counsel should have requested that the

Court reopen the evidence phase of the trial in order to answer the jury’s question

fails because such a request would not have been granted. Indeed, the only manner

in which this Court could have lawfully answered the jury’s questions was to have

reopened the evidentiary phase of the case. While a district court’s decision

whether to reopen a case to introduce evidence after the parties have rested is

discretionary, several factors inform the exercise of that discretion: (1) the

timeliness of the motion to reopen; (2) the character of the testimony to be offered;

(3) the effect of granting the motion to reopen; and (4) the reasonableness of the

excuse for the request to reopen. United States v. Byrd, 403 F.3d 1278, 1283-84

(11th Cir. 2005). Here, the factors weigh strongly against reopening the case. With

regard to timeliness, the question was asked after the jury was instructed and had

already begun deliberations, which would have had to begin anew if additional

evidence was introduced. With regard to the character of the evidence, it was of

marginal relevance, if any, and would very likely have hurt Asghedom more than

                                              22
helped him. Indeed, Asghedom’s argument that evidence of his relationship with

the owner of the vehicle would have assisted his defense is purely speculative

because, once the door was opened to that line of questioning, the United States

could have delved into the evidence that had been presented to the Court in various

pre-trial motions regarding the larger overall investigation into Asghedom’s and

others’ drug trafficking activities. Further, the effect of reopening the evidentiary

phase of the trial would have required halting the jury’s deliberations and

instructing them to deliberate as though the first deliberations had not occurred.

      In sum, even if Asghedom’s trial counsel had objected to the Court’s

instruction and moved the Court to reopen the case, such a motion would have

been denied for the reasons set forth above. Thus, Asghedom’s trial counsel was

not ineffective for failing to raise an objection that would have been overruled by

this Court.

      E.      Failure to examine latent fingerprint evidence before trial

      Asghedom’s last claim is that his trial counsel was ineffective for failing to

examine latent fingerprint evidence discovered on the plastic bag containing the

half-kilogram of cocaine that he was convicted of having possessed with the intent

to distribute. Asghedom advances his argument by claiming that he was “certain




                                         23
that there were numerous other prints on the outer bag because it was a sandwich

bag—and it was likely to have been touched by many others.”

       In making his claim, Asghedom offers no evidence in support of his assertion

that there would have been identifiable latent fingerprints on the evidence other

than his own. Moreover, he ignores evidence at trial that the only latent prints on

the bag were his. As previously noted, Ms. Stacy Loggins, a senior fingerprint

analyst with the DEA, testified that three latent prints were found on the plastic

bag and only two of those prints were suitable for comparison, both of which

matched Asghedom. (Trial transcript, criminal doc. 75 at 126-27.) On cross-

examination, Asghedom’s other counsel, Mr. Bollaert, asked Ms. Loggins if there

were other latent prints and or partial prints that were not suitable for

identification, and she admitted that there were. (Id. at 137.) Mr. Bollaert also

established that because they were not suitable for comparison, Ms. Loggins could

not testify who they belonged to. (Id.) Thus, through cross-examination, Mr.

Bollaert 4 elicited evidence that prints belonging to another person could have been

on the exhibit. There is little more Asghedom could have hoped to show with a


4
       As previously noted, Ms. Briles explained that Mr. Bollaert handled all of the fingerprint
evidence. (Doc. 8-1 at 4). Her assertion is evidenced by Mr. Bollaert’s handling of the cross-
examination of the United States’s fingerprint expert. As set forth above, Asghedom explicitly
stated that his ineffective assistance of counsel claims are made in reference to Ms. Briles
exclusively.


                                               24
third-party examination of the exhibit, much less that a third-party examination

would have yielded a different outcome of the trial.

III.   Conclusion

       For the aforementioned reasons, Asghedom’s § 2255 motion is due to be

denied and this action dismissed with prejudice. Additionally, the Court declines to

issue a certificate of appealability. This Court may issue a certificate of

appealability “only if the applicant has a made a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, a

“petitioner must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable and wrong,” Slack v. McDaniel,

529 U.S. 473, 484 (2000), or that “the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003)

(internal quotations omitted). Asghedom’s claims do not satisfy either standard.

Accordingly, insofar as an application for a certificate of appealability is implicit in

Asghedom’s motion, it is due to be denied.

       A separate closing order will be entered.




                                           25
DONE and ORDERED on October 24, 2018.




                       _____________________________
                              L. Scott Coogler
                        United States District Judge
                                                   160704




                      26
